DETAILED ACTION
Claims 1-5, 7-15, and 17-20 are presented for examination.
Claims 17 is amended.
Claims 6 and 16 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 11,190,980 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The objection to the claims has been withdrawn based on Applicant’s amendment.
The rejection Applicant's arguments, see Remarks pages 7-8, filed on August 10, 2022, in response to the Non-Final Rejection mailed on May 13, 2022, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-15, and 17-20 (renumbered as claims 1-18) are allowed.
The following is an examiner's statement of reason for allowance:
Amended claims 1-5, 7-15, and 17-20 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… a Packet Data Convergence Protocol (PDCP) layer …, receiving a … first packet tag associated with the first data packet; …, designating the first data packet as a non-preferred data packet …, receiving a second data packet and a second packet tag associated with the second data packet; …, designating the second data packet as a preferred data packet …; discarding the first data packet … packet has been in the first transmission queue for longer than a timeout period …; retaining the second data packet …; …, determining to transmit the third data packet using a Long-Term Evolution (LTE) radio access network; …, determining to transmit the fourth data packet using a New Radio (NR) radio access network” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Finkelstein, U.S. Publication No. 2020/0145345, which discloses a method performed by one or more components of a cellular communication system classify the packets into real time packets or non-real time packets and label packets with differential transmission priorities [fig. 5-7, paragraphs 0012, 0040, 0061, 0098]. The cited portions of Finkelstein do not disclose designating the first data packet as a non-preferred data packet, designating the second data packet as a preferred data packet; discarding the first data packet; retaining the second data packet; determining to transmit the third data packet using a Long-Term Evolution (LTE) radio access network; and determining to transmit the fourth data packet using a New Radio (NR) radio access network. Therefore, Finkelstein fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closest prior art of record is Karampatsis et al., U.S. Publication No. 2016/0112896, which discloses a method performed by one or more components of a cellular communication system discarding or retaining packets after the firs/second data packet has been in the first/second transmission queue for longer than a timeout period without being transmitted [table 1, paragraphs 0154, 0160, 0196, 0245, 0261, 0301, 0476, 0524, 0580]. The cited portions of Karampatsis do not disclose designating the first data packet as a non-preferred data packet, designating the second data packet as a preferred data packet; discarding the first data packet; retaining the second data packet; determining to transmit the third data packet using a Long-Term Evolution (LTE) radio access network; and determining to transmit the fourth data packet using a New Radio (NR) radio access network. Therefore, Karampatsis fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Finkelstein, or Karampatsis disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 7 and 17, include similar features of claim 1 and are therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469